Appeal by an alleged employer and insurance carrier from a decision and award of compensation made by the Workmen’s Compensation Board for disability. The sole issue raised on appeal is whether claimant was an employee or an independent contractor. The alleged employers were farmers and - neighbors of the claimant, who was also a farmer. The latter owned a rototiller, which, the evidence indicates, is a special type of -plow. The alleged employers hired claimant to rototill a corn field, from which the com had been harvested, at $15 an hour or about $15 an acre. In the .course of the- work the rototiller tipped over and claimant was rather severely injured. .The board has found that claimant was an employee and not an independent contractor, and in view of the circumstances this was a finding of fact not subject to reversal as a matter of law. Even assuming that a different inference might be drawn the board has the power and the duty to make a choice where either of two conflicting inferences may be drawn. Everyone agreed that the work was ordinary farm labor. Claimant’s main occupation was operating a farm, and he only occasionally helped his neighbors with the machines he *577possessed, and he asserted that he always worked by the hour. Lack of supervision and control is cited by appellants to support their point that claimant was an independent contractor, but there is some evidence of direction; and supervision can hardly be considered as an important element in the simple labor of plowing a field — certainly not enough to require the board to find claimant an independent contractor. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.